Citation Nr: 1004523	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-29 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) 
that denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.

The March 2007 rating decision that denied entitlement to 
service connection for tinnitus was mailed to the Veteran, 
with notice of his appellate rights, on March 27, 2007.  
Therefore, the one-year appeals period expired on March 27, 
2008, one year after "the date of mailing of the notice of 
the result of the initial review or determination."  38 
U.S.C.A. § 7105(b)(1) (West 2002).  At the time of the 
Veteran's Substantive Appeal as to the issue of entitlement 
to service connection for bilateral hearing loss, received 
on September 24, 2008, he expressed dissatisfaction with the 
March 2007 rating decision that denied his claim of 
entitlement to service connection for tinnitus.  As the RO 
informed the Veteran by a letter dated in November 2008, his 
September 2008 Substantive Appeal was dated more than one 
year after the date of the March 2007 rating decision and 
may not serve as a timely Notice of Disagreement.  Thus, the 
issue of entitlement to service connection for tinnitus is 
not on appeal and is not before the Board.

The Veteran was scheduled to appear before the Board at the 
RO in St. Petersburg, Florida, on March 12, 2009.  However, 
the Veteran submitted a statement dated in February 2009 
requesting that his claims file be directly forwarded to the 
Board, without a hearing.  As such, the Veteran's request 
for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 
(2009). 


FINDING OF FACT

Bilateral hearing loss is not attributable to service and 
was not first manifest within one year of separation from 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009), requires VA to assist a claimant at the 
time that he or she files a claim for benefits.  As part of 
this assistance, VA is required to notify claimants of what 
they must do to substantiate their claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant 
is to provide; and (3) that VA will attempt to obtain.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In October 2006, before the initial adjudication of the 
claim, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claim. He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claim.  He was informed that VA would attempt to review his 
claim and determine what additional information was needed 
to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

The October 2006 VCAA letter also informed the veteran 
regarding the appropriate disability rating or effective 
date to be assigned.  Since the Board has concluded that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing 
loss, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and 
fair adjudication of this claim.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes: (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA- 
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).
VA has a duty to obtain a medical examination if the 
evidence establishes:  (1) a current disability or 
persistent or recurrent symptoms of a disability; (2) an in-
service event, injury, or disease; and (3) the current 
disability may be associated with the in-service event, but 
(4) there is insufficient evidence to make a decision on the 
claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA audiological evaluation in 
February 2007 and a specific opinion as to his claim on 
appeal was obtained.

In this case, the Veteran's service treatment records and 
all identified and authorized post-service treatment records 
relevant to the issue on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.

In sum, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain 
chronic diseases, including sensorineural hearing loss, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  38 
U.S.C.A. § 1154(b) (West 2002); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, the Veteran served during wartime and peacetime; 
however, the Veteran does not contend that he was in combat, 
and his service separation forms for each concurrent period 
of service are silent for awards or decorations indicating 
combat service.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

In the present case, the Veteran asserts, by his September 
2006 claim, that he is entitled to service connection for 
bilateral hearing loss due to exposure to acoustic trauma in 
the U.S. Air Force.

Report of Medical Examination, dated in May 1968 and 
conducted for the purpose of entry into service, is silent 
for any abnormality as to the Veteran's ears, including 
eardrums.  The Veteran's pure tone thresholds, in decibels, 
for the right ear were -5,  -5, -10, 5, and for the left ear 
were 5, 0, 0, 5, both measured at 500, 1000, 2000, and 4000, 
Hertz, respectively.  Report of Medical History, dated at 
that time and completed by the Veteran, is silent for any 
report of hearing loss or ear, nose, and throat trouble. 

Report of Medical Examination, dated in May 1975 and 
conducted for the purpose of separation from service, is 
silent for any abnormality as to the Veteran's ears, 
including eardrums.  The Veteran's pure tone thresholds, in 
decibels, for the right ear were 10, 0, 0, 0, 0, and for the 
left ear were 10, 10, 10, 10, 20, both measured at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  Report of 
Medical History, dated at that time and completed by the 
Veteran, is silent for any report of hearing loss or ear, 
nose, and throat trouble. 

While there was fluctuation in the results of the Veteran's 
audiograms conducted during service, as his hearing acuity 
worsened or improved in some frequencies, the Veteran 
demonstrated normal hearing at the time of this separation 
from service.  

There were no complaints, findings, reports, or inquiries 
related to acoustic trauma or noise hazard in the Veteran's 
job duties or workplace during service.  Based upon the 
Veteran's documented military occupational specialties as a 
vehicle operator and a vehicle operator dispatcher 
supervisor, there is no evidence of record to support the 
conclusion that the Veteran experienced acoustic trauma 
during service.

The Veteran's service treatment records are silent for any 
complaint, treatment, or diagnosis of bilateral hearing 
loss.  As chronicity in service has not been established, a 
showing of continuity of symptoms after discharge is 
required to support the Veteran's claim of entitlement to 
service connection of his current bilateral hearing loss.  
38 C.F.R. § 3.303(b).

The first post-service clinical evidence demonstrating 
bilateral hearing loss is dated in August 2006, more than 30 
years following the Veteran's discharge from service.  At 
that time, results of a private audiogram indicate that the 
Veteran demonstrated bilateral hearing loss comporting with 
VA standards.  The Veteran's pure tone thresholds, in 
decibels, for the right ear were 20, 25, 30, 35, 55, and for 
the left ear were 15, 15, 25, 35, 45, both measured at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  Speech 
recognition scores were 96 percent, bilaterally.  The 
examiner noted that the Veteran reported noise exposure in 
the military.  The examiner did not opine as to the 
relationship between the Veteran's military service and his 
current bilateral hearing loss.

A statement from one of the Veteran's private treatment 
providers, received in November 2006, is of record.  The 
Veteran's private treatment provider reported that the 
Veteran served as a vehicle operator during service, and was 
that he drove daily on the flight line in the performance of 
his duties.  The private treatment provider opined that the 
Veteran's present hearing loss is directly related to his 
exposure to jet aircraft noise during military service.  The 
private treatment provider reasoned that it is known with a 
great deal of medical certainty that jet aircraft noise 
causes hearing loss, and hearing loss is a natural result of 
such exposure.  

Record of VA audiological evaluation dated in February 2007 
indicates that the Veteran reported a gradual decline in 
bilateral hearing acuity that he noticed a few years ago.  
The Veteran reported that he experiences difficulty hearing 
someone speaking to him while they are walking away, and 
difficulty hearing in the presence of background noise.  The 
Veteran reported that he was exposed to jet aircraft noise 
while working near the flight line during service.  The 
Veteran reported that ear protection was worn only towards 
the end of his career.  The Veteran reported unremarkable 
civilian occupational or recreational noise exposure.

Objective findings revealed that the Veteran demonstrated 
bilateral hearing loss comporting with VA standards.  The 
Veteran's pure tone thresholds, in decibels, for the right 
ear were 10, 15, 20, 30, 60 and for the left ear were 10, 
15, 20, 35, 55, both measured at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  Speech recognition ability was 96 
percent in the right ear and 98 percent in the left ear.  

The audiologist opined that is less likely than not that the 
Veteran's bilateral hearing loss is related to his military 
service, specifically unprotected noise exposure.  The 
audiologist reasoned that the Veteran demonstrated normal 
bilateral hearing acuity at the time of his separation from 
active service, and that his current bilateral hearing loss 
emerged subsequent to service.  The audiologist reported 
that he reviewed the Veteran's claims file.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope 
of the examination or review, as well as the relative merits 
of the expert's qualifications and analytical findings, and 
the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).

The opinion rendered by the Veteran's private treatment 
provider is less probative than the opinion rendered at the 
time of the Veteran's February 2007 VA audiological 
examination.  The opinion of the Veteran's private treatment 
provider was not accompanied by treatment records indicating 
treatment for bilateral hearing loss.  The above-referenced 
private audiogram was conducted by a different treatment 
provider.  As a basis for his opinion, the private treatment 
provider reported that there is a great deal of medical 
certainty that jet aircraft noise causes hearing loss, and 
hearing loss is a natural result of such exposure.  The 
opinion of the Veteran's private treatment provider was made 
without review of the Veteran's service treatment records, 
and subsequent consideration of normal bilateral hearing 
acuity on separation from service, and was based only on the 
Veteran's oral history of noise exposure during service.  In 
addition, the private examiner failed to address the lengthy 
period of time without evidence of treatment for bilateral 
hearing loss as the Veteran's hearing loss was first 
documented in 2006, more than 30 years following his 
discharge from service.

The review of a veteran's claims file, as it pertains to 
obtaining an overview of the veteran's medical history, is 
not a requirement for private medical opinion, and such 
opinion may not be discounted solely because the private 
clinician did not review the claims file.  Nieves-Rodriguez 
v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).

In this case, however, review of the Veteran's claims file 
would have provided the private treatment provider with the 
opportunity to observe and comment upon the normal bilateral 
hearing acuity demonstrated at the time of the Veteran's 
separation from service.  

The thoroughness of the examination, opportunity to review 
relevant facts related to the Veteran's case history, and 
rationale provided for the opinion rendered at the time of 
the VA audiological evaluation dated in February 2007, 
accord this opinion, that the Veteran's current bilateral 
hearing loss is less likely than not the result of military 
service, including acoustic trauma, more probative value 
than the opinion of the Veteran's private treatment 
provider, received in November 2006.  Accordingly, the 
required medical nexus is not found, and service connection 
is not warranted.

In this case, bilateral hearing loss by VA standards was not 
diagnosed within one year of separation from service.  
Accordingly, service connection for the same is not 
warranted on a presumptive basis.  Additionally, in view of 
the lengthy period without evidence of treatment for 
bilateral hearing loss, 31 years, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, as discussed above, the weight of the evidence is 
against such finding.  Thus, service connection for 
bilateral hearing loss is not warranted.

The Veteran has attributed his bilateral hearing loss to 
service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced, specifically loud noise 
near the flight deck during his period of service.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, 
or symptoms of a disability are subject to lay observation.  
38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Thus, 
while the Veteran is competent to report exposure to noise 
in service, he does not have the medical expertise to 
provide an opinion regarding the etiology of his current 
bilateral hearing loss.  Thus, the Veteran's lay assertions 
are not competent or sufficient.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).








(CONTINUED ON THE NEXT PAGE)



In sum, the weight of the credible evidence demonstrates 
that the Veteran's current bilateral hearing loss first 
manifested many years after service and is not related to 
his active service or any incident therein, including noise 
exposure.  As the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss, the benefit of the doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


Service connection for bilateral hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


